Case 2:19-cv-13413-PDB-APP ECF No. 31-7 filed 05/14/20   PageID.576   Page 1 of 6




           EXHIBIT F
  Case
Guyot     2:19-cv-13413-PDB-APP
      v. Ramsey, Not Reported in F.Supp.3dECF
                                           (2015)No.        31-7 filed 05/14/20         PageID.577          Page 2 of 6


                                                                 seq., and the Michigan Workforce Opportunity Wage Act
                                                                 (“MWOWA”), Mich. Comp. Laws. § 408.411 et seq. See id.
                   2015 WL 871081
    Only the Westlaw citation is currently available.
                                                                 On October 17, 2014 a Clerk's Entry of Default was entered
             United States District Court,
                                                                 against all Defendants. See Dkt. Nos. 7–9. Plaintiff filed a
                    E.D. Michigan,
                                                                 Motion for Default Judgment on November 26, 2014. See
                 Southern Division.
                                                                 Dkt. No. 10. On January 26, 2015, the Defendants filed a
               Dawn GUYOT, Plaintiff,                            motion to Set Aside the Clerk's Entry of Default. See Dkt. No.
                        v.                                       15. Plaintiff filed a Response to the Defendants' Motion on
        Bryan RAMSEY, Bmr Security Solutions,                    January 26, 2015. See Dkt. No. 19. Defendants failed to file
                                                                 a Reply in accordance with the Court's Local Rules. See E.D.
        LLC, Bmr Lawn Care, LLC, Defendants.
                                                                 Mich. L.R. 7.1(e)(2)(c).
                      No. 14–cv–13541.
                              |                                  After reviewing the Motions and the briefing by the Parties
                    Signed Feb. 27, 2015.                        the Court concludes that oral argument will not aid in the
                                                                 resolution of this matter. Accordingly, the Court will resolve
Attorneys and Law Firms                                          the pending Motions on the briefs and cancel the hearing
                                                                 scheduled for March 9, 2015 at 2:00 p.m. See E.D. Mich.
Bryan Yaldou, Yaldou Law, Brownstown, MI, for Plaintiff.
                                                                 L.R. 7.1(f)(2). For the following reasons, the Court will
Allen J. Counard, Allen J. Counard, P.C., Trenton, MI, Lillian   conditionally GRANT Defendants' Motion to Set Aside
C. Trikes, Flat Rock, MI, for Defendants.                        Clerk's Entry of Default [# 15], and DENY Plaintiff's Motion
                                                                 for Default Judgment [# 10] as moot.


      OPINION AND ORDER CONDITIONALLY
     GRANTING DEFENDANTS' MOTION TO SET                                       II. FACTUAL BACKGROUND
     ASIDE CLERK'S ENTRY OF DEFAULT [# 15]
     UPON PAYMENT OF FEES TO PLAINTIFF'S                         According to the Complaint, Plaintiff, Guyot, is an adult
    COUNSEL; DENYING PLAINTIFF'S MOTION                          who worked for Defendants Ramsey and BMR Security
     FOR DEFAULT JUDGMENT [# 10] AS MOOT;                        from approximately April of 2012 to April of 2014. Plaintiff
    AND REQUIRING RESPONSE TO COMPLAINT                          asserts that she worked from 15 to 60 hours per month for
                                                                 an approximate total of 662 hours. While working, Plaintiff
GERSHWIN A. DRAIN, District Judge.                               asserts that her duties included preparing logs, invoices,
                                                                 scheduling, and payroll. Plaintiff asserts that she terminated
                                                                 her employment with Defendants Ramsey and BMR Security
                   I. INTRODUCTION
                                                                 in April of 2014 due in part to Defendants Ramsey and
 *1 Presently before the Court are Plaintiff Dawn Guyot's        BMR Security's refusal to compensate her for all hours spent
(“Guyot”) Motion for Default Judgment, and Bryan                 working.
Ramsey (“Ramsey”); BMR Security Solutions, LLC (“BMR
Security”), and BMR Lawn Care, LLC's (“BMR Lawn”)                Plaintiff also asserts that she worked with Defendants Ramsey
(collectively “Defendants”) Motion to Set Aside Clerk's          and BMR Lawn for about three days beginning on or about
Entry of Default. See Dkt. Nos. 10, 15. Plaintiff filed the      April 18, 2014. While working for Defendant BMR Lawn,
Complaint in this action on September 11, 2014. See Dkt.         Plaintiff asserts that she assisted with various lawn care and
No. 1. In the Complaint, Plaintiff alleges that the Defendants   landscaping tasks for a total of approximately 24 hours. While
knowingly engaged in a pattern and practice of unlawful          working with Defendants Ramsey and BMR Lawn, Plaintiff
conduct. See id. According to Plaintiff, this resulted in the    asserts that she was never paid any wages for her work.
unlawful denial of Plaintiff's wages, pursuant to the Fair       Plaintiff asserts that she also terminated her employment with
                                                                 Defendants Ramsey and BMR Lawn in April 2014 due to
Labor Standards Act (“FLSA”),          29 U.S.C. § 201 et        Defendants Ramsey and BMR Lawn's refusal to compensate
                                                                 her for all hours spent working.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
  Case
Guyot     2:19-cv-13413-PDB-APP
      v. Ramsey, Not Reported in F.Supp.3dECF
                                           (2015)No.           31-7 filed 05/14/20           PageID.578          Page 3 of 6


                                                                     to “ Rule 55(c) motions where there has only been an
 *2 Defendant Ramsey is the sole owner of both Defendants
                                                                     entry of default,” as opposed “to Rule 60(b) motions where
BMR Security and BMR Lawn and is also employed as a full-
time police officer with Brownstown Township, Michigan.              judgment has been entered.”       Shepard Claims Serv., 796
Defendant Ramsey says that Defendant BMR Security was                F.2d at 193. However, even in Rule 60(b) cases, where a more
organized on March 5, 2012 while Defendant BMR Lawn                  stringent standard applies, the Sixth Circuit has stated that
was organized on February 25 2014. According to Defendant            “[a]ny doubt should be resolved in favor of the petition to
Ramsey, neither Defendants BMR Security nor BMR Lawn                 set aside the judgment so that cases may be decided on their
had any significant gross sales in any year of operation, and        merits.” United Coin Meter Co. v. Seaboard Coastline RR.,
in no year had gross sales of $500,000 or more.                      705 F.2d 839, 846 (6th Cir.1983) (internal citations omitted).

Defendant Ramsey asserts that he was involved in an intimate
relationship and lived with Plaintiff at all times relevant in the   The Court must consider all three factors of Rule 55(c)
Complaint. Defendant Ramsey asserts he was not personally            when ruling on a motion to set aside entry of default.
served with the Complaint at his residence, which is also                Shepard Claims Serv., 796 F.2d at 193. However, when a
the registered office for both Defendants BMR Security and           defendant has presented a meritorious defense and a plaintiff
BMR Lawn. Defendant Ramsey asserts that he filed an action           fails to demonstrate prejudice, it is an abuse of discretion to
against Plaintiff seeking return of personal property after their
                                                                     deny a   Rule 55(c) motion absent culpable conduct. See
separation in May of 2014. According to Defendant Ramsey,
                                                                     Kaufman Payton & Chapa, P.C. v. Bilanzich, 11–15563, 2013
both Parties were represented by counsel in that action, and
                                                                     WL 1278192, *2 (E.D.Mich. Mar.27, 2013).
he agreed to voluntarily dismiss the action with prejudice in
the hope that Plaintiff would dismiss this action. Defendant
Ramsey has stated that he did receive the Complaint in this             B. LEGAL ANALYSIS
case and the Motion for Default Judgment dated November               *3 According to the Defendants, there is good cause to
26, 2014.                                                            set aside the Clerk's Entry of Default because Defendants
                                                                     contend (1) they have a meritorious defense in light of
                                                                     Plaintiff's “arguably frivolous” Complaint; (2) Plaintiff will
                   III. LAW & ANALYSIS                               not be prejudiced; and (3) there was no culpable conduct that
                                                                     led to the default. See Dkt. No. 15 at 6–9. Plaintiff argues
  A. LEGAL STANDARD                                                  to the contrary. See generally Dkt. No. 19. Pursuant to the
   Federal Rule of Civil Procedure 55(c) allows for an entry         framework set forth by the Sixth Circuit, this Court agrees
                                                                     with the arguments put forth by the Defendants.
of default to be set aside for good cause. See Fed.R.Civ.P.
55(c). “In determining whether ‘good cause’ exists, courts
consider: (1) whether culpable conduct of the defendant led             1. Defendants have asserted a meritorious defense.
to the default; (2) whether the defendant has a meritorious          In the Sixth Circuit, a defendant must state “a defense good
defense; and (3) whether the plaintiff will be prejudiced.”
                                                                     at law” in order to establish a meritorious defense.   INVST
Mertik Maxitrol Gmbh & Co. Kg v. Honeywell Technologies
                                                                     Fin. Group, Inc. v. Chem–Nuclear Sys., Inc., 815 F.2d 391,
Sarl, 10–12257, 2011 WL 3714634, at *2 (E.D.Mich. Aug.24,
                                                                     398–99 (6th Cir.1987). The asserted meritorious defense will
2011) (citing   United States v. $22,050.00 U.S. Currency,           be deemed sufficient so long as it contains “ ‘even a hint
595 F.3d 318, 324 (6th Cir.2010)).                                   of a suggestion’ which, [if] proven at trial, would constitute
                                                                     a complete defense.” Id. A defendant need not demonstrate
The decision to set aside an entry of default is within
                                                                     a likelihood of success on the merits.        Berthelsen, 907
the discretion of this Court. See     Shepard Claims Serv.,          F.2d. at 621–22. Finally, all ambiguous or disputed facts must
Inc. v. William Darrah & Assocs., 796 F.2d 190, 193 (6th             be resolved in the light most favorable to the defendant.
Cir.1986). Federal courts strongly favor trials on the merits.
                                                                        INVST Fin. Group, 815 F.2d at 398.
See    Berthelsen v. Kane, 907 F.2d 617, 620 (6th Cir.1990).
The Sixth Circuit applies a “somewhat more lenient standard”



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
  Case
Guyot     2:19-cv-13413-PDB-APP
      v. Ramsey, Not Reported in F.Supp.3dECF
                                           (2015)No.          31-7 filed 05/14/20            PageID.579           Page 4 of 6


Plaintiff asserts that the Defendants knowingly violated the         *4 Plaintiff's argument that “Defendants failed to address
FLSA and MWOWA. If established, this allegation carries             Plaintiff's state law claims in their Motion to Set aside
the potential for monetary penalties. However, in Defendants'       Default Judgment” is also unavailing. See Dkt. No. 19 at 9.
Motion to Set Aside Clerk's Entry of Default, Defendants            Defendants noted that Plaintiff's FLSA claim was the basis for
challenge the premise of Plaintiff's claim, denying that            jurisdiction in this case. See Dkt. No. 15 at 8. Thus, implicitly,
“Plaintiff ‘worked’ for them in any manner” and arguing that        it follows that Plaintiff's MWOWA claim would be dismissed
“neither Plaintiff nor Defendants are ‘covered’ by the terms        for a lack of jurisdiction without the FLSA claim. See 28
of the [FLSA], which is the basis for this Court's jurisdiction.”
                                                                    U.S.C. §§ 1331,      1332 (outlining the federal court's federal
Dkt. No. 15 at 8.
                                                                    subject matter jurisdiction);     Kokkonen v. Guardian Life
According to Plaintiff, Defendants presents “no evidence            Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128
that Plaintiff did not work for them or that they are not           L.Ed.2d 391 (1994) (explaining that the federal courts are
liable under the FLSA.” Dkt. No. 19 at 8. To the contrary,          courts of limited jurisdiction and have only such jurisdiction
however, Defendants do provide an affidavit from Defendant          as is defined by Article III of the United States Constitution
Ramsey indicating that Plaintiff did not work for him “or           and granted by Congress); see also  Fisher v. Peters, 249
the Defendant Limited Liability Companies, as is stated             F.3d 433, 444 (6th Cir.2001). The Court reiterates that all
in the Complaint.” Dkt. No. 15–1 at ¶ 17. Furthermore,              ambiguous or disputed facts must be resolved in the light
Defendant Ramsey's affidavit indicates that both Defendant
BMR Security and BMR Lawn have only operated within                 most favorable to the defendant.    INVST Fin. Group, 815
Southeastern Michigan, and have not had any sales of                F.2d at 398. As such, the Court finds that Defendants have
$500,000 or more. Id. at ¶¶ 15–16.                                  established a meritorious defense.


While Defendants do not support their argument with cases or
                                                                      2. Plaintiff has not demonstrated she will be
statutory code, they do cite the Department of Labor's website
                                                                      prejudiced
for the proposition that no party in this action is covered by
                                                                    “[D]elay alone is not a sufficient basis for establishing
the terms of the FLSA. See Dkt. No. 15 at 8–9 (citing Office
of the Assistant Sec'y for Policy, Employment Law Guide: A          prejudice.”     INVST Fin. Grp., 815 F.2d at 398 (citations
Companion to the FirstStep Employment Law Advisor, U.S.             omitted). “Rather, it must be shown that delay will ‘result in
Dep't of Labor (Sept.2009), http://www.dol.gov/compliance/          the loss of evidence, create increased difficulties of discovery,
guide/minwage.htm).                                                 or provide greater opportunity for fraud and collusion.’ ”
                                                                        INVST Fin. Grp., 815 F.2d at 398 (quoting   Davis v.
Evaluating the different provisions of the FLSA in                  Musler, 713 F.2d 907, 916 (2d Cir.1983) (emphasis added)
conjunction with Ramsey's affidavit, the Court finds that           (citation omitted)).
Defendants have stated a defense good at law in order to
establish a meritorious defense. See, e.g., Shipes v. Amurcon       In an attempt to demonstrate that she will be prejudiced,
Corp., No. 10–14943, 2012 WL 1560640, at *5 (E.D.Mich.              Plaintiff argues she “will be prejudiced due to the delay, and
May 2, 2012) (citing       Ortiz v. D & W Foods, Inc., 657          the delay will provide greater opportunity for the defendants
F.Supp.2d 1328, 1330 (S.D.Fla.2009), for the proposition that       to hide evidence.” Dkt. No. 19 at 10. However, Plaintiff
“there was no way around the facts that the plaintiff, as a         ignores the Sixth Circuit's requirement that she must show that
waiter at the defendants' small restaurant, was not entitled to     delay will result in the loss of evidence. See     INVST Fin.
individual FLSA coverage because he was not engaged in              Grp., 815 F.2d at 398. Plaintiff's allegations alone will not
commerce or in the production of goods for commerce, and            suffice. Accordingly, the Court finds that “Plaintiff has failed
that the defendant did not have enterprise coverage because         to establish that any prejudice from the delay would occur,
its revenue did not exceed the statutory threshold for coverage     because plaintiff has not shown that discovery would be more
of $500,000 per year .”); see also id. (citing        29 U.S.C.     difficult or that evidence would be lost.” Id.

§§ 207(a)(1),    203(s) and Guzman v. Irmadan, Inc., 551
F.Supp.2d 1368, 1370–71 (S.D.Fla.2008)).                              3. Defendants' conduct was not sufficiently culpable.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
  Case
Guyot     2:19-cv-13413-PDB-APP
      v. Ramsey, Not Reported in F.Supp.3dECF
                                           (2015)No.          31-7 filed 05/14/20             PageID.580         Page 5 of 6


The Court must consider all three factors when ruling on a          given evidence of respect for the court's process by their
                                                                    haste in acting to set aside the default, the courts have been
motion to set aside entry of default. Shepard Claims Serv.,
                                                                    inclined towards leniency ....”) (emphasis added). As such, the
796 F.2d at 193. “[W]hen the first two factors militate in
                                                                    Court will set aside the Clerk's entry of default against all the
favor of setting aside the entry, it is an abuse of discretion
                                                                    Defendants.
for a district court to deny a         Rule 55(c) motion in
absence of a willful failure of the moving party to appear
and plead.” Id. When a defendant has established that the             4. Defendants will be sanctioned for their careless
first two factors weigh in its favor, the defendant's conduct         conduct.
must be “particularly culpable” in order to “outweigh those         Although the Court will set aside the Clerk's entry of default
two factors and tip the balance toward denial of relief.”           against all the Defendants, the Court will not ignore the
                                                                    careless conduct exhibited by the Defendants in this case.
   Waifersong, Ltd. v. Classic Music Vending, 976 F.2d 290,
                                                                    The Defendants conduct has resulted in considerable delay,
293 (6th Cir.1992).
                                                                    wasting both the Court's and Plaintiff's time and resources.
                                                                    The Sixth Circuit made it clear that the district court is not
 *5 Here, the Defendants have put forth an unpersuasive
                                                                    precluded “from assessing or determining some appropriate
argument that Defendant Ramsey was “lulled into a sense of
                                                                    penalty or sanction against the defendant or his counsel for the
security by Plaintiff and was of the belief that this lawsuit
                                                                    delay occasioned by [ ] careless and inexcusable conduct....”
would not be continued” in light of the romantic relationship
between Defendant Ramsey and the Plaintiff. See Dkt. No.               Shepard Claims Serv., 796 F.2d at 195.
15 at 7–8. Notably, “Defendant is not denying notice of the
Complaint.” Id. at 7. This being the case, the Court finds that     This being the case, the Court will Order the Defendants to
the Defendants acted in a careless and inexcusable manner by        redress Plaintiff's Counsel for the work done on this case as a
not responding to the summons and Complaint leading to the          result of the delay caused by the Defendants. See Winslow
Clerk's entry of default against all Defendants.                    v. Kalamazoo Pub. Sch., No. 1:07–CV–65, 2007 WL 1701796
                                                                    (W.D.Mich. June 11, 2007) (a district court “has authority
“Nevertheless, it is not necessary that conduct be excusable to     to condition the setting aside of a default upon payment
qualify for relief under the ‘good cause’ standard of      Rule     of attorneys' fees and costs under        Fed.R.Civ.P. 55(c)”)
55(c).”     Shepard Claims Serv., 796 F.2d at 194. The Sixth        (internal citations omitted); see also  J & J Sports Prods.,
Circuit has made it clear that “[t]o be treated as culpable,        Inc. v. Cloud Nine Hookah Lounge, Inc., No. 14–12238, 2014
the conduct of a defendant must display either an intent to         WL 5800100, at *4 (E.D.Mich. Nov.7, 2014).
thwart judicial proceedings or a reckless disregard for the
effect of its conduct on those proceedings.” Id. The Court
finds there is simply no evidence in the record indicating
that the Defendants deliberately attempted to thwart these                                  IV. CONCLUSION
proceedings.
                                                                    *6 In conclusion, the Sixth Circuit applies a “more lenient

The Sixth Circuit has instructed that when the “party in            standard” to “     Rule 55(c) motions where there has only
default satisfies the first two requirements for relief and         been an entry of default.”     Shepard Claims Serv., 796 F.2d
moves promptly to set aside the default before a judgment is        at 193. The decision to set aside an entry of default is within
entered, the district court should grant the motion if the party    the discretion of this Court. Id. Federal courts strongly favor
offers a credible explanation for the delay that does not exhibit
                                                                    trials on the merits.     Berthelsen, 907 F.2d at 620.
disregard for the judicial proceedings.”    Id. at 195. This
being the case the Court finds that the Defendants' conduct         As such, the Court GRANTS Defendants' Motion to
was not sufficiently culpable. See    id. at 194 (quoting 6         Set Aside Clerk's Entry of Default [# 15]. The Court
Moore's Federal Practice ¶ 55.01[2] at 55–61, 62 (1985 ed.)         CONDITIONS its grant of Defendants' Motion on
for the proposition that “[w]here the defaulting party and          Defendants' payment of $1,000 in fees to Plaintiff's counsel
counsel have not shown disrespect for the court, or have            within fourteen (14) days of this Order.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
  Case
Guyot     2:19-cv-13413-PDB-APP
      v. Ramsey, Not Reported in F.Supp.3dECF
                                           (2015)No.        31-7 filed 05/14/20              PageID.581          Page 6 of 6



                                                                     SO ORDERED.
Because the Court has vacated the entry of default, the Court
DENIES Plaintiff's Motion for Default Judgment [# 10] as
moot.                                                                All Citations

IT IS FURTHER ORDERED that Defendants respond to                     Not Reported in F.Supp.3d, 2015 WL 871081
Plaintiff's Complaint within fourteen (14) days of the date of
this Order.

End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
